EXHIBIT WILLOW FINANCIAL BANCORP, INC. AMENDED AND RESTATED DEFERRED COMPENSATION PLAN WILLOW FINANCIAL BANCORP, INC. AMENDED AND RESTATED DEFERRED COMPENSATION PLAN 1.Establishment and Purpose of the Plan 1 2.Definitions 1 3.Administration 4 4.Deferral Accounts 5 5.Non-Stock Denominated Awards 6 6.Stock-Denominated Awards 8 7.Payment of Deferral Accounts 9 8.Section 16 of the Exchange Act 10 9.Claims Procedure 11 10. Amendment/Termination 13 11. Miscellaneous 13 WILLOW FINANCIAL BANCORP, INC. AMENDED AND RESTATED DEFERRED COMPENSATION PLAN ARTICLE 1 ESTABLISHMENT AND PURPOSE OF THE PLAN 1.1Establishment of the Plan.
